DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 8 August 2022.

Response to Amendment
Claims 54, 60, 81, and 86 have been amended. Claims 55-59, 64-80, 82-85, and 87 have been canceled. Claims 88-92 have been newly added. Claims 54, 60-63, 81, 86, and 88-92 are pending. 
In response to the amendments to the claim, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 8 February 2022) are withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks (p. 10/12, “While”), filed 8 August 2022, with respect to the rejections of claims 54-58, 60-62, 64, 80, and 86 under 35 USC 103 have been fully considered and are persuasive. In particular, the previously cited prior art does not teach or suggest a heated airlock feeder comprising a tapered outlet. Therefore, the rejection has been withdrawn. Likewise, the previous nonstatutory double patenting rejections of claims 54-87 is withdrawn, as U.S. Patent No. 10,731,082 B2 does not claim the feature referenced above.
However, upon further consideration, new grounds of rejection are made in view of Lim et al. (KR101289867B1) in view of Pecci (US 2010/0008836 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 60-63, 81, 86, and 88-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites “the vapor supplied by the reactor” (lines 9-10). There is insufficient antecedent basis for this limitation. For the purposes of examination only, the claim will be interpreted as reciting, “a vapor processing system configured to process vapor supplied by the reactor.”
Claims 60-63, 81, 86, and 88-92 are rejected because of their dependence from claim 54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54, 60, 86, 89, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR101289867B1, hereinafter “Lim”) in view of Pecci (US 2010/0008836 A1).
Regarding claim 54, Lim discloses an emulsification apparatus (p. 1/6, bottom) for recycling plastic raw materials ([0002]) into fuel ([0049]) (i.e., an apparatus for processing a material into a fuel) comprising (Figs. 1, 3):
an input conveyor belt 120 for transporting a waste emulsion to a hopper 110 ([0018]) (i.e., a material supply assembly);
a first melting furnace 130 (p. 2/6, top) comprising an electric heater ([0019]) into which the waste emulsion is introduced ([0018]) and melted ([0024]) (i.e., a heated airlock feeder configured to receive and process material from the material supply assembly) comprising a cone-type compression part 190 (Fig. 3; [0023]) for compressing the waste emulsion ([0024]) (i.e., the heated airlock feeder comprising a tapered outlet configured to reduce the outlet area and increase back pressure inside the heated airlock feeder);
a second melting furnace 140 and a decomposition furnace 150 ([0025]) for receiving the compressed waste emulsion ([0031]) to produce gas and residue ([0039]) (i.e., together, a reactor configured to receive and further process material from the heated airlock feeder); and
a gas processing unit 160 connected to the decomposition furnace 150 (p. 2/6, top) comprising a condenser 166 for producing fuel oil ([0047], [0049]) (i.e., a vapor processing system configured to process the vapor supplied by the reactor).
However, Lim does not explicitly disclose a vapor processing system that comprises a char disposal system configured to separate char from the vapor supplied by the reactor.
Pecci discloses an apparatus for cracking organic substances (Abstract), including plastics of all types ([001]). Pecci teaches a degassing device 8 (Fig. 5) (i.e. a vapor processing system) which conveys “solid components transformed” (i.e., char) to a lower discharge port 10 and conveys liquid and gaseous components through an upper discharge port 11 ([0089]). Pecci teaches that the degassing device maintains clean walls that otherwise would be jammed by the deposit of carbon residues ([0092]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lim by providing a vapor processing system that comprises a char disposal system configured to separate char from the vapor supplied by the reactor as taught by Pecci because (1) Lim teaches a gas processing unit 160 and a residue discharge hole 230 (Lim, p. 2/6, top; [0039]) (i.e., a vapor processing system; a char disposal system) but does not explicitly state that these features are components of one system, and (2) the system of Pecci maintains clean walls that otherwise would be jammed by the deposit of carbon residues (Pecci, [0092]).

Regarding claim 60, Pecci teaches that the degassing device comprises an elongated jacket 44 having an exterior shell (unlabeled, but near reference character 8 in Fig. 5) (i.e. a support body) and two degassing screw shafts 45, 46 ([0089]) (i.e., the char disposal system comprises a support body and a plurality of augers positioned within the support body), wherein vapors and solids move in opposing directions ([0089], [0090]) (i.e., the plurality of augers are configured to rotate against a vapor flow). Regarding the limitations of “to clean carbon char from vapors comprising condensable and non-condensable hydrocarbons,” these are regarded as descriptions of the conditions of operation but not further limiting of the claimed structure.

Regarding claim 86, Lim in view of Pecci does not explicitly disclose a heated airlock feeder that comprises two elongated augers connected to a drive coupling, the two elongated augers having axially rotatable screws.
Pecci teaches a configuration that uses screw shafts 45, 46 (Fig. 5; [0089]) with helical surfaces ([0091]) and a rotary actuating means 47 comprising a gear motor 48 ([0090]) (i.e., two elongated augers connected to a drive coupling; axially rotatable screws). Pecci teaches that by using two screw shafts, residues that adhere on one helical surface would be scraped off by the other helical surface ([0091]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lim in view of Pecci by providing a heated airlock feeder that comprises two elongated augers connected to a drive coupling, the two elongated augers having axially rotatable screws as taught by Pecci because (1) Lim teaches the use of a screw conveyor 170 (Lim, [0042]) in a first melting furnace 130/ heated airlock feeder, and (2) by using two screw shafts, residues that adhere on one helical surface would be scraped off by the other helical surface (Pecci, [0091]), thereby maintaining clean auger/conveyor surfaces.

Regarding claim 89, in Fig. 3, Lim depicts an elongated tubular (e.g., p. 2/6, line 6: “diameter”) housing upstream of the compression part 190 (i.e., the heated airlock feeder further comprises an elongated tubular housing). 

Regarding claim 92, Lim teaches that in the waste emulsion is melted in the first melting furnace 130 ([0024]) (i.e., the heated airlock feeder is configured to process the material to a liquid or molten state), and the second melting furnace 140 and a decomposition furnace 150 ([0025]) for receiving the compressed waste emulsion ([0031]) produce gas and residue ([0039]) (i.e., the reactor is configured to process the liquid or molten material received from the heated airlock feeder into a gaseous state).

Claims 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Liam in view of Pecci, as applied to claim 54 above, and further in view of Karanikas (US 2014/0262728 A1).
Regarding claims 61 and 62, Liam in view of Pecci does not explicitly disclose individual heating zones dispersed throughout a length of the reactor
Karanikas discloses a pyrolysis machine that includes a reactor tube configured to conduct pyrolysis on plastic feedstock (Fig. 1; Abstract). Karanikas teaches that the reactor tube 22 has a series of ceramic band heaters 30 (Fig. 2; [0021]) that allow a controller or user to maintain different heating zones at different temperatures ([0022]) (i.e., individual heating zones dispersed throughout a length of the reactor; heating zones that are separately regulated). Karanikas teaches that this configuration allows a user to control temperatures in different zones to enable, for example, heating and cooling, or an increase in temperature through the zones, as desired ([0031]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lim in view of Pecci by providing individual heating zones dispersed throughout a length of the reactor (claim 61), wherein the heating zones are separately regulated (claim 62) as taught by Karanikas because by dividing a reactor into zones having individually controllable temperatures allows a user to control temperatures in different zones (Karanikas, [0031]).

Regarding claim 63, Karanikas teaches an embodiment using multiple boilers for providing heating fluids such as oil or water at different temperatures ([0037]), so it would have been prima facie obvious to provide heating zones using boilers that are separately powered to provide the different temperatures (i.e., the heating zones are separately powered).

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Pecci, as applied to claim 54 above, and in further view of Ku Jae-Wan (KR1020030051913B1).
Lim in view of Pecci does not explicitly recite a thermal expansion system connected to the support body.
Ku Jae-Wan discloses a device for the pyrolysis of industrial waste (Abstract) having a transfer screw 18 (p. 14/24) which features a thermal expansion guide 24 in a heat degradation room 25 (i.e. a pyrolysis reactor) which accommodates the repeated contraction and expansion of the heat degradation room, allowing it to maintain its initial state (p. 21/24, middle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lim in view of Pecci by providing a thermal expansion system connected to the support body as taught by Ku Jae-Wa because such a system allows a heated room having an auger to expand and contract while maintaining its initial state (Ku Jae-Wa, p. 21/24, middle).

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Pecci, as applied to claim 86 above, and in further view of Duperon (US 2008/0105141 A1).
Lim in view of Pecci does not explicitly recite that a first elongated auger of the two elongated augers has left-hand flights and a second elongated auger of the two elongated augers has right-hand flights.
Duperon teaches a compactor for compacting debris (Abstract) that uses two augers 25 and 26 (Fig. 3; [0022]). Duperon teaches augers having opposite handedness so that they simultaneously forward material through an auger housing ([0008]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lim in view of Pecci by providing a first elongated auger of the two elongated augers has left-hand flights and a second elongated auger of the two elongated augers has right-hand flights as taught by Duperon because augers having opposite handedness so that they simultaneously forward material through an auger housing (Duperon, [0008]).

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Pecci, as applied to claim 89 above, and in further view of Liang (US 2015/0053542 A1). 
Lim in view of Pecci does not explicitly disclose a heated airlock feeder that further comprises at least one clamshell burner positioned about the elongated tubular housing. 
Liang discloses an apparatus for the torrefaction of biomass to obtain fuel ([0002]-[0003]). Liang teaches heaters that are clamshell in shape ([0026]). Liang teaches that by using clamshell heaters, heat will be radiated to the center of a furnace while providing a wall for the monitoring of temperature ([0027).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lim in view of Pecci by providing a heated airlock feeder that further comprises at least one clamshell burner positioned about the elongated tubular housing as taught by Liang because clamshell-type heaters cause heat to be radiated to the center of a furnace while providing a wall for the monitoring of temperature (Liang, [0027). 

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Pecci and Liang, as applied to claim 90 above, and in further view of Karanikas. 
Lim in view of Pecci and Liang does not explicitly disclose at least one clamshell burner that comprises first and second clamshell burners, configured to heat first and second sections of the elongated tubular housing to different temperatures.
Karanikas teaches that the reactor tube 22 has a series of heaters 30 (Fig. 2; [0021]) that allow a controller or user to maintain different heating zones at different temperatures ([0022]). Karanikas teaches that this configuration allows a user to control temperatures in different zones to enable, for example, an increase in temperature through the zones ([0031]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lim in view of Pecci and Liang by providing at least one clamshell burner that comprises first and second clamshell burners, configured to heat first and second sections of the elongated tubular housing to different temperatures as taught by Karanikas because this configuration allows a user to control temperatures in different zones to enable, for example, an increase in temperature through the zones (Karanikas, [0031]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54, 60, 61-63, 81, 86, 88, and 89 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 60, 24-26, 62, 63, 9, and 1 of U.S. Patent No. 10,731,082 (“reference document”) in view of Lim et al. (KR101289867B1) and Pecci (US 2010/0008836 A1).
Regarding claim 54, claim 21 of the reference document, which includes claim 1, discloses an apparatus comprising:
a material supply assembly (claim 1);
a heated airlock feeder configured to receive and process material from the material supply assembly (claim 1);
a reactor configured to receive and further process material from the heated airlock feeder (claim 1); 
a vapor processing system configured to process vapor supplied by the reactor (claim 1); and
a char disposal system configured to separate char from the vapor supplied by the reactor (claim 21).
The reference document differs from the instant claim in that the instant claim recites an apparatus for processing a material into a fuel. However, the preamble of the claim does not appear to limit the structure of the apparatus, and the producing of fuel with the apparatus is prima facie obvious in view of claim 23 of the reference document.
The reference document differs from the instant claim in that the reference document does not recite a heated airlock feeder comprising a tapered outlet configured to reduce the outlet area and increase back pressure inside the heated airlock feeder. However, Lim discloses a a first melting furnace 130 (p. 2/6, top) comprising an electric heater ([0019]) and a cone-type compression part 190 (Fig. 3; [0023]) (i.e., a heated airlock feeder comprising a tapered outlet configured to reduce the outlet area and increase back pressure inside the heated airlock feeder). Liam teaches that this configuration allows material to be compressed as it is fed to a reactor ([0024]), which the skilled practitioner would recognize increases heating of the material.
The reference document differs from the instant claim in that the reference document does not recite a vapor processing system that comprises a char disposal system. However, Pecci discloses a degassing device 8 (Fig. 5) which conveys “solid components transformed” (i.e., char) to a lower discharge port 10 and conveys liquid and gaseous components through an upper discharge port 11 ([0089]). Pecci teaches that the degassing device maintains clean walls that otherwise would be jammed by the deposit of carbon residues ([0092]).
In addition, instant claim 60 corresponds to claim 60 of the reference document.
Instant claims 61-63 correspond to claims 24-26 of the reference document.
Instant claim 81 corresponds to claim 62 of the reference document.
Instant claim 86 corresponds to claim 63 of the reference document.
Instant claim 88 corresponds to claim 9 of the reference document.
Instant claim 89 corresponds to claim 1 of the reference document (“tubular” being obvious in view of “augers”).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                

/JONATHAN MILLER/Primary Examiner, Art Unit 1772